            Case 2:20-cv-01602-RAJ-BAT Document 9 Filed 12/02/20 Page 1 of 3




 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7

 8   ARACELI ARIAS, VIVIANA ARIAS,
     NICHOLAS ARIAS, MARICELA ARIAS,
 9                                                         CASE NO. 2:20-cv-01602-RAJ-BAT
                                Plaintiffs,
10                                                         ORDER SETTING PRETRIAL
             v.                                            SCHEDULE
11
     CLOUMBIA DEBT. RECOVERY LLC
12   d/b/a GENESIS CREDIT MANAGEMENT
     LLC,
13
                                Defendant.
14
            This case has been referred to the undersigned United States Magistrate Judge for all
15
     pretrial proceedings. Dkt. 6. The Court has reviewed the parties’ Joint Status Report (Dkt. 8) and
16
     issues the following pretrial schedule:
17
                                              PRETRIAL DATES
18
                                      Event                                          Date
19
        Deadline for joining additional parties                                March 19, 2021
20
        Deadline for amending pleadings                                        March 19, 2021
21
        Reports of expert witnesses under FRCP 26(a)(2) due                     May 28, 2021
22
        Reports of rebuttal expert witnesses under FRCP 26(a)(2) due            June 18, 2021
23



     ORDER SETTING PRETRIAL SCHEDULE -
     1
            Case 2:20-cv-01602-RAJ-BAT Document 9 Filed 12/02/20 Page 2 of 3




 1      All motions related to discovery must be noted for consideration          July 20, 2021
        no later than
 2      Discovery to be completed by                                            August 20, 2021

 3      Mediation per CR 39.1(c)(3) held no later than                         September 3, 2021

 4
        All dispositive motions must be filed pursuant to CR 7(d)             September 13, 2021
 5

 6          This order sets firm dates that can be changed only by order of the Court, not by
 7   agreement of counsel for the parties. The Court will alter these dates only upon good cause
 8   shown. Failure to complete discovery within the time allowed is not recognized as good cause.
 9   If any of the dates identified in this Order or the Local Civil Rules fall on a weekend or federal
10   holiday, the act or event shall be performed on the next business day.
11                                             TRIAL DATE
12          A trial date will be set by the assigned District Judge, the Honorable Richard A. Jones, if
13   the case has not been resolved by settlement or dispositive motion.
14                      FINDINGS OF FACT AND CONCLUSIONS OF LAW
15          Where appropriate, the parties are encouraged to work together in the creation of
16   proposed findings of fact and conclusions of law. On or before the deadline for filing proposed
17   findings and conclusions the parties shall email their proposed findings and conclusions in Word
18   format to tsuchidaorders@wawd.uscourts.gov.
19                                          PRIVACY POLICY
20          Under LCR 5.2(a), parties must redact the following information from documents and
21   exhibits before they are filed with the Court:
22       Dates of Birth – redact to the year of birth, unless deceased.
         Names of Minor Children – redact to the initials, unless deceased or currently over the
23
          age of 18.
         Social Security or Taxpayer ID Numbers – redact in their entirety

     ORDER SETTING PRETRIAL SCHEDULE -
     2
             Case 2:20-cv-01602-RAJ-BAT Document 9 Filed 12/02/20 Page 3 of 3




 1        Financial Accounting Information – redact to the last four digits.
          Passport Numbers and Driver License Numbers – redact in their entirety.
 2
                                                SETTLEMENT
 3
             The Court designates this case for mediation under CR 39.1(c) and the parties are
 4
     directed to follow through with the procedures set forth in that rule. If this case settles, plaintiff’s
 5
     counsel shall notify Andy Quach at (206) 370-8421 or via e-mail at: Andy_Quach@ wawd.
 6
     uscourts.gov, as soon as possible. Pursuant to CR11(b), an attorney who fails to give the Deputy
 7
     Clerk prompt notice of settlement may be subject to such discipline as the Court deems
 8
     appropriate.
 9
             DATED this 2nd day of December, 2020.
10

11

12
                                                             A
                                                             BRIAN A. TSUCHIDA
                                                             Chief United States Magistrate Judge
13

14

15

16

17

18

19

20

21

22

23



     ORDER SETTING PRETRIAL SCHEDULE -
     3
